Title: To George Washington from One of the People, 16 March 1794
From: Anonymous (One of the People)
To: Washington, George


          
            Sir,
            [c.16 March 1794]
          
          I need not, I trust, make any apology for the freedom I now take in sending you these
            few lines—They are well intended, and cannot, I think, in reason, give any offence.
          The following truths are undeniable—There is a God—He is the supreme governor of the
            universe, both in a natural and moral sense—This God is holy, just, good, and merciful.
            Being holy, he cannot but hate sin; and being just, he cannot but
            punish obstinate sinners: But, being also good and merciful, he has provided a Saviour,
            through whom there is pardon for penitent offenders.
          This God is to be worshipped and adored by all intelligent creatures; not merely in
            their individual, but also in their social, or national capacity. We have national
            mercies to acknowledge, national sins to confess, and national judgements to
            depricate.
          This country has been repeatedly delivered from impending judgements: but we have been,
            and continue to be, unmindful of our Deliverer—While He has been adding mercy to mercy,
            we have been adding sin to sin.
          God is again threatening us with the calamity of war. What is our duty in this
            situation? To use, no doubt, all the natural means in our power to ward off, or repel
            the blow. But is this all? No, it is not. Let a heathen prince, the king of Nineveh,
            instruct us on this head. His city was threatened with
            destruction—He did not despise the threatening, nor trust to humans alone for its
            preservation. He proclamed a solemn fast, and exhorted the people “to turn, every one,
            from his evil way, and from the violence that is in his hands; adding, Who can tell if
            God will turn, and repent, and turn away from his fierce anger, that we perish not?” And
            the history informs us that “God saw their works, that they turned from their evil way,
            and God repented of the evil that he had said that he would do unto them; and he did it
            not.” 
          Imitate the pious example of this prince.
          
            
              One of the people
            
          
        